ORDER
PER CURIAM:
AND NOW, this 1st day of August, 2002, a Rule having been entered by this *851Court on June 24, 2002, pursuant to Rule 214(d)(1), Pa.R.D.E., to show cause why Roger Clark Peterman should not be placed on temporary suspension, upon consideration of the response filed, it is hereby
ORDERED that the Rule is made absolute; Roger Clark Peterman is placed on temporary suspension and he shall comply with all the provisions of Rule 217, Pa. R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.